Name: Commission Regulation (EC) No 3159/93 of 17 November 1993 on the opening of a standing invitation to tender for the resale on the internal market of 150 000 tonnes of maize held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 283/8 Official Journal of the European Communities 18 . 11 . 93 COMMISSION REGULATION (EC) No 3159/93 of 17 November 1993 on the opening of a standing invitation to tender for the resale on the internal market of ISO 000 tonnes of maize held by the Italian intervention agency a standing invitation to tender for the resale on the internal market of 150 000 tonnes of maize held by it. Article 2 1 . The deadline for the submission of tenders for the first partial invitation to tender shall be 24 November 1993 . 2. The deadline for the submission of tenders for the final partial invitation to tender shall be 26 January 1994. 3 . The tenders shall be deposited with the Italian inter ­ vention agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3) lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender should be opened for the resale on the internal market of 1 50 000 tonnes of maize held by the Italian intervention agency ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Azienda di Stato per gli interventi nel mercato agricolo (AIMA), Via Palestro 81 , I-00100 Rome, (tel . 49 49 91 ; telex : 62 03 31 ). Article 3 The Italian intervention agency shall notify the Commis ­ sion, by not later than the Tuesday of the week following the expiry of the deadline for the submission of tenders, of the quantity and the average prices of the different lots sold. HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall , pursuant to the terms specified in Regulation (EEC) No 2131 /93, initiate Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 191 , 31 . 7. 1993, p. 76.